Citation Nr: 0938898	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for L4-5 disc bulge, with 
degenerative facet disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to April 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston 
Salem, North Carolina.

The Veteran testified before the undersigned in February 
2009.  A transcript has been incorporated into the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the certification of this claim to the Board and 
the February 2009 hearing before the Board, Veteran submitted 
additional evidence in the form of statements from his son 
and former wife, a municipal employment physical examination 
record, and a photo-copied excerpt from a book.  This 
evidence was not submitted contemporaneously with a waiver of 
initial review by the agency of jurisdiction.  In a September 
2009 statement, the Veteran indicated that he wanted his 
claim to be remanded to the AOJ for consideration of the 
evidence.  Therefore, this case must be remanded to the RO 
for such initial review.  38 C.F.R. § 20.1304(c)(2008).  

Additionally, although the Veteran received a VA examination 
in September 2008 and a medical opinion was received at that 
time, given the receipt of the above mentioned additional 
evidence and the opinion rendered, the Board finds that an 
addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's claims folder 
to the September 2008 VA examiner and ask 
him to render an addendum opinion.  If 
the 2008 VA examiner is not available, 
transfer the Veteran's claims file to 
another appropriate VA examiner.  The 
examiner should note that he or she has 
received and reviewed the claims file.  
The examiner should comment on whether it 
is at least as likely as not (50% 
probability or greater) that the 
Veteran's lower back disorder is a result 
of a disease, incident, or injury related 
his active duty military service.  A 
rationale for any opinion advanced should 
be provided.  If an opinion cannot be 
formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

2.  The RO/AMC must readjudicate the 
issue on appeal, with consideration of 
the evidence received after the October 
2008 supplemental statement of the case, 
to include the personal statements in 
support of his claim and the record of 
the municipal employment physical 
examination of the Veteran.  If the 
determination remains unfavorable, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the case that addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The Veteran and his 
representative must be given an 
opportunity to respond to the 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


